Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr appeals the district court’s orders, both entered on August 9, 2009, adopting the magistrate judge’s recommendations and dismissing his complaint, and denying Amr’s subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Amr v. Moore, No. 3:09-cv-00667-REP, 2010 WL 3154567 (E.D.Va. Aug. 9, 2010). We deny Amr’s motions to supplement, for default judgment, for subpoenas, and for reconsideration and relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.